Citation Nr: 1710749	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-27 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right knee disability as well as a service-connected right knee scar.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right knee disability as well as a service-connected right knee scar.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected right knee disability as well as a service-connected right knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was previously remanded by the Board in August 2014 at which time it was remanded for additional development.

The issues of entitlement to service-connection for a back disability and a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDING OF FACT

The competent evidence of record fails to show that the Veteran had a cervical spine disability during service, or currently has a cervical spine disability, to include as secondary to a service-connected right knee disability as well as a service-connected right knee scar.






CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in April 2011.  The letter addressed all of the notice elements and was sent prior to the unfavorable decision by the Agency of Original Jurisdiction (AOJ) in July 2011.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.  The October 2014 VA examination is adequate for adjudication of the cervical spine claim.  The examiner had access to and reviewed the claims file.  A physical examination of the Veteran was conducted and pertinent findings were reported including a determination that the Veteran did not have a cervical spine disability based on the physical findings.  

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

The Board will therefore proceed to the merits of the Veteran's appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service connected disease or injury.  Disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service connected disability aggravates a nonservice connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

With regard to aggravation of non service-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran's claim was received in April 2011.  He asserts that he has a cervical spine disability that is due to his service-connected right knee disability, as well as his service-connected right knee scar.  In August 2011, the Veteran wrote that he experienced constant pain in his neck.  

The Veteran's service treatment records are negative for complaints of, diagnosis of or treatment for neck pain or a neck injury in service.  Clinical evaluation of the spine was determined to be normal at the time of the Veteran's entrance examination in February 1968 and at the time of the service separation examination which was conducted in January 1970.  

The Veteran's post-service VA medical records include minimal findings of neck pain.  In June 2005, the Veteran complained of loss of motion in his neck.  No diagnosis was made regarding this symptomology.  An August 2013 VA treatment note indicates the Veteran reported that he was seen by a chiropractor for his neck.  Despite requests from VA, the Veteran has neither submitted records from his chiropractor in support of his claim, nor an authorization for VA to obtain relevant treatment records from his chiropractor.  Private medical records reflect treatment for right knee symptoms only; there is no evidence of treatment for any neck pain.

The matter was remanded by the Board in August 2014 for a VA examination and an opinion addressing the etiology of the Veteran's claimed cervical spine disability, and to obtain outstanding, pertinent medical records.

The Veteran underwent a VA neck examination in October 2014.  After thoroughly reviewing the Veteran's medical records and examining the Veteran, the examiner determined that the Veteran did not currently have nor had he previously been diagnosed with a cervical neck condition.  The examiner reported that the Veteran stated he had no issues with his neck.  The examiner conducted a thorough cervical spine examination which revealed no evidence of painful motion, no flare-ups, no muscle spasm, no guarding of cervical spine and no functional impairment.  The examiner found "no diagnosable chronic spine condition at this time in my opinion."

The Board concludes that the evidence weighs against the finding of a current disability.  There is no current diagnosis of a cervical spine disability in the clinical records, and the VA examiner found that the Veteran did not exhibit any symptoms associated with a cervical spine disability.  The only evidence which indicates that the Veteran currently has a neck disorder is the Veteran's own allegations.  While the Veteran is competent to report on symptomology he experiences including pain and limitation of motion in his neck, he is not competent to attribute the pain to specific pathology on a diagnosis as this requires medical training.  The Board observed that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the claim for service connection for a cervical spine disability must be denied.


ORDER

Service connection for a cervical spine disability is denied.


REMAND

The Veteran is seeking service connection for a lumbar spine disability and a bilateral hip disability, both to include as secondary to his service-connected right knee disability as well as his service-connected right knee scar.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran's outpatient treatment records contain an entry dated in August 2011 relating to a primary care visit.  X-rays of the Veteran's lumbar spine were taken in connection with this visit.  The physician reported that the Veteran's x-ray films disclosed some "mild scoliosis of his lumbar spine with degenerative disk disease, which I am sure is causing his low back pain."  The physician further noted "He has one hip that is a little bit shorter, the right than the left, and so I think that is the etiology of his low back pain and may very well be the etiology of his knee pain."

The Veteran was afforded a VA back examination and a VA hip and thigh examination in October 2014.  The examiner reviewed the Veteran's medical records and acknowledged the August 2011 VA medical center treatment record.  The VA examiner stated that because the August 2011 doctor did not examine the Veteran's low back or hips, or conduct any range of motion testing or any other conventional testing, the findings were "speculative."  After conducting a thorough examination of the Veteran, the VA examiner did not document any current findings of a diagnosable back disability or a bilateral hip disability.  The VA examiner stated that the Veteran did not report any problems or symptoms relating to his back or hips.

The opinion of the October 2014 VA examiner does not consider the August 2011 x-ray findings showing degenerative disc disease in the Veteran's lumbar spine, or the findings relating to the Veteran's hips.  Moreover, in a December 2014 rating decision, the Veteran was granted entitlement to service connection for degenerative joint disease, right knee.  Therefore, the Board finds that a remand is necessary to obtain new VA examinations and opinions to clarify whether or not the Veteran has a current back disability and/or a current bilateral hip disability, and whether or not either or both of these disabilities are related to his service-connected degenerative joint disease, right knee.

Additionally, the Board notes that the RO's attempts to obtain authorizations from the Veteran for release of private medical records from his chiropractor as well as from Dr. G.C. and Dr. T.S. have been unsuccessful.  As the matter is being remanded for VA examinations and opinions, the RO should again attempt to obtain these records and associate them with the claims file.  Any outstanding VA treatment records should also be obtained on remand and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertinent to his claims, to include records from any chiropractor identified by the Veteran.  Also, an attempt should be made to obtain any records from Dr. G.C. and Dr. T.S. reflecting treatment the Veteran received since February 2013.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records.

3.  Schedule the Veteran for a VA examination with an orthopedist or orthopedic surgeon to determine the nature and etiology of any back and hip disorders.  The electronic file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported.  If an orthopedist or orthopedic surgeon is not available in the Veteran's location, send the claims file to an orthopedist or orthopedic surgeon for review after the examination has been conducted by an appropriate clinician (preferably a physician) and any necessary testing has been conducted.

Following review of the claims file, the orthopedist or orthopedic surgeon should respond to the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed back disorder is causally related to any incident in service?

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed back disorder is caused or aggravated by the Veteran's service-connected right knee disability?  Please explain why or why not, specifically discussing any alterations in weight-bearing or gait caused by the Veteran's right knee disability.

If a back disorder is not caused by the Veteran's right knee disability, is it at least as likely as not that a back disorder has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected right knee disability?  Please explain why or why not, specifically discussing any alterations in weight-bearing or gait caused by the Veteran's right knee disability.

If you find that a back disorder has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of the back disorder.

(b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed hip disorder is causally related to any incident in service?

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed hip disorder is caused or aggravated by the Veteran's service-connected right knee disability?  Please explain why or why not, specifically discussing any alterations in weight-bearing or gait caused by the Veteran's right knee disability.

Is it at least as likely as not (a 50 percent probability or greater) that a hip disorder has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by the Veteran's service-connected right knee disability?  Please explain why or why not, specifically discussing any alterations in weight-bearing or gait caused by the Veteran's right knee disability.

If you find that a hip disorder has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of the hip disorder.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.

4.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


